DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on September 30, 2022.  Claims 1 and 4-12 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

Response to Arguments
Concerning the “Remarks” on page 4 of the Applicant’s Response filed on September 30, 2022, the applicant’s request for consideration of the Amendment is acknowledged and a new ground(s) of rejection is detailed in the Office Action below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melsheimer (US 2007/0100257).
Concerning claim 1, the Melsheimer prior art reference teaches a hollow cylindrical tube (Figure 1; 20), the tube consisting of: a stem section being an upper part (Figure 1; proximal portion of coil 30), a support section being a middle part connected to the stem section (Figure 1; intermediate portion of coil 30), wherein a hole is formed at the support section (Figure 1; 52), and a tricuspid valve insert being a lower part being connected to the support section (Figure 1; distal portion of coil 30, may be interpreted as tricuspid valve insert given it is capable of being inserted into a tricuspid valve), wherein the tricuspid valve insert is configured to traverse a tricuspid valve (this is an intended uses limitation, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; if the prior art structure is capable of performing the intended use, then it meets the claim), the tricuspid valve insert having a distal portion, the tricuspid valve insert having a stopper positioned on the distal portion of the tricuspid valve insert (Figure 1; 32), which is capable of preventing the distal portion of the tricuspid valve insert from going deep inside a myocardium (capable of preventing deep insertion depending on the specific dimensions of a patient’s myocardium), wherein a cerclage rope is inserted into the tube and loose ends of the cerclage rope meet in the stem section through the hole (Figure 1; 40).
Concerning claim 6, the Melsheimer reference teaches the tube of claim 1, wherein a protrusion is formed at an upper portion of the tricuspid valve insert (Figure 1; each coil winding of the tube may be interpreted as a protrusion).
Concerning claim 7, the Melsheimer reference teaches the tube of claim 1, wherein the stopper is a circular protrusion (Figure 1; end cap 32 has a circular perimeter and protrudes distally from the tube, therein defining it as a circular protrusion).
Concerning claim 9, the Melsheimer reference teaches the tube of claim 1, wherein the tricuspid valve insert maintains a C-shape between the hole and the stopper without being in contact with a wall of a tricuspid valve (Figure 1; 42 defines curved C-shape).
Concerning claims 10 and 11, the Melsheimer reference teaches the tube of claim 1, wherein the support section and the stem section are straight (See OA Figure below).


    PNG
    media_image1.png
    280
    830
    media_image1.png
    Greyscale

OA Figure 1

Concerning claim 12, the Melsheimer prior art reference teaches a hollow cylindrical tube (Figure 1; 20), the tube consisting of: a stem section being an upper part of the tube (Figure 1; proximal portion of coil 30), a support section being a middle of the tube, the support section continuously extended from the stem section (Figure 1; intermediate portion of coil 30), wherein a hole is formed at the support section (Figure 1; 52), and a tricuspid valve insert being a lower part of the tube, the tricuspid valve insert continuously extended from the support section (Figure 1; distal portion of coil 30, may be interpreted as tricuspid valve insert given it is capable of being inserted into a tricuspid valve), the tricuspid valve insert has a stopper positioned at a distal portion of the tricuspid valve insert (Figure 1; 32), wherein a cerclage rope is inserted into the tube and loose ends of the cerclage rope meet in the stem section through the hole (Figure 1; 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer (US 2007/0100257) in view of Levine et al. (US 6074407, hereinafter Levine).
Concerning claims 4, 5, and 8, the Melsheimer reference teaches the tube of claim 1, but does not teach the support section being more rigid or the tube being thicker at the support section compared to the tricuspid valve insert, or the tricuspid valve insert becoming narrower at a lower end portion of the tricuspid insert.
However, the Levine reference teaches a guidewire, therein being in the same field of endeavor as the Melsheimer reference, wherein the Levine reference teaches that the guidewire may have a variable or step diameter along its length, with a larger diameter, stiffer proximal region, and one or more smaller diameter, more flexible distal regions, therein defining a thicker, more rigid proximal section and a narrowed distal section (Column 4, Line 65 – Column 5, Line 15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the support section of the Melsheimer reference be thicker in diameter, therein making it more rigid, than the tricuspid valve insert, and to have the tricuspid valve insert become narrow at a lower end portion as described in the Levine reference to provide the wire with good torqueability in its more proximal region, and better flexibility and maneuverability along its more distal region where the wire is advanced along smaller diameter tortuous pathways (Levine; Column 4, Line 65 – Column 5, Line 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        10/20/2022